Case 1:19-cv-20730-FAM Document 4 Entered on FLSD Docket 02/27/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                              SOU TH ERN D ISTRICT O F FLOR ID A
                                         M iam iDivision

                             Case N um ber:19-20730-C lV -M O R EN O

O PEN A CCESS FO R A LL,IN C.,and JO HN
M ORALES,

               Plaintiffs,
VS.

DIG BY A LD ER G ROU P,LLC,

               D efendant.


 O RDER RXO ULm NG VERIFIED CERTIFICATE OF COUNSEL REGARDING ANY
                -


        PR IO R FIL IN G S U ND ER TH E A M ER ICA N S W ITH D ISA BILIT IE S A CT

       TH IS CA U SE cam e before the Courtupon a sua sponte exam ination ofthe record. The

complaintallegesviolationsbytlleDefendantoftheAmericanswith DisabilitiesAct(CtADA''),
42U.S.C.jj12181etseq.TheCourtdeemsitadvisabletorequirecounselforthePlaintiffsto
file a verified statem entreflecting:

               W hethercounselhasconducted a search ofcase filingsin the recordsofthe Clerk

ofthe United States DistrictCourtforthe Southern DistrictofFlorida to ascertain whetherthe

Defendant or the Defendant's property has ever been sued prior to the filing ofthis suit for

alleged violations forthe sam e,similar,orany violations oftheADA. lfsuch a search wasnot

madepriorto filing suit,counselshallconductsuch asearch ofthe recordspriorto respondingto

thisorderand indicatethe resultsofsuch search.

               If there has been a prior suit of the nature referred to in the paragraph above,

counselshallstate the presentstatus ofthatlitigation ifpending and,ifnotpending,the nature of

thedisposition(e.g.settlement,dismissal,other).
Case 1:19-cv-20730-FAM Document 4 Entered on FLSD Docket 02/27/2019 Page 2 of 2



                 If there was such litigation and it was disposed ofb
                                                                     y settlem ent,counselshall
  furnishto the Courtspecitk detailsofthesettlem ent including any agreem entforattorneys'fees
                                                      ,

  and costs,eitherknown to him orascertainable by him with
                                                              reasonable inquiry. Copiesofthese
  documents shallbe furnished with the response to this order. Counsel shallalso inform the

 CourtofwhethertheDefendant(and/orproperty ownedby theDefendant
                                                                  and thesubjectmatter
 ofthis suit)has complied with any settlementagreementand, ifnot,what actions Defendant
 m usttaketo complywith thesettlem entagreem ententered into in th
                                                                  e priorlitigation.
                Counselshallstate whateffortswere taken by thepartiesto thepriorlitigation to
 enforce the term s of any settlement agreem ent entered into i
                                                              n any prior litigation. Nam ely,
 indicate whetherthe property ownerm adt any ofthe nec
                                                        essary alterationsto the property to try
 and bring it into compliance with the ADA , and if not,what efforts the parties in the prior

 litigation havetaken to enforcethesettlem entagreem ente
                                                         ntered into in thatpriorlitigation.
        ltistherefore,

        ADJUDGED that Plaintiffs'counsel shallfile a verified re
                                                                sponse to this order on or
beforeM arch 12.2019. lfcounselfailsto file the required response
                                                                 ,t
                                                                  he Courtm ay dism iss the
CaSC.


                                                                                >
        DON E AND ORDERED in Cham bersatM iami Florida,this                   ofFebruary 2019
                                                          ,                                    .




                                            FEDERI   . OREN O
                                            UNIT   TATES DISTRICT JUDGE
Copiesfurnished to:

CounselofRecord




                                              2
